WILBUR, Circuit Judge.
This case presents an appeal by the Administrator of the Estate of David Cahn who -intervened in the case before this court of Anglo California National Bank of San Francisco, and Herbert Fleishhacker v. Jean Lazard et al., 9 Cir., 106 F.2d 693, No. 8975, this day decided. We refer to our opinion in that case for the facts pertinent to the proceedings in intervention. The appeal is from the order striking appellant’s complaint in intervention.
We affirm the decision of the trial court upon the following grounds: Assuming that the plaintiffs’ and appellees’ cause of action is real property (see Zartner v. Holzhauer, 204 Wis. 18, 234 N.W. 508), then the right to recover was vested in the heirs. (Cal. Probate Code, Sec. 581) and the administrator was a proper but not a necessary party. Sec. 581. On the other hand, assuming that the cause of action was personalty the heirs still had the right to recover, for under the laws of France, they were vested with an absolute title. See Anglo California National Bank of San Francisco v. Lazard, No. 8975, supra, where the questions are fully discussed.
Affirmed.